In a consolidated action by tenants to recover damages for alleged negligence of respondent in failing to transmit a signal that a sprinkler system was operating, in accordance with its duty under its contract with the landlord, judgment dismissing complaints unanimously affirmed, with costs. (Moch Co. v. Rensselaer Water Co., 247 N. T. 160, 167, 168; Rosenbaum v. Branster Realty Corp., 276 App. Div. 167; Marlboro Shirt Co. v. American Dist. Tel. Co., 77 A. 2d 776 [Md.].) No.actionable negligence was established. Present — Carswell, Acting P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ.